08-21-00057-CV




                                                                              FILED IN
                                                                       8th COURT OF APPEALS
                                                                           EL PASO, TEXAS
                      NORMA FAVELA BARCELEAU                           11/3/2021 2:37:00 PM
                                                                       ELIZABETH G. FLORES
                                     District Clerk                            Clerk
                               500 E. San Antonio, Ste. 103
                                 El Paso, Texas 79901
                                 (915) 546-2021 PHONE
                                   (915) 546-8139 FAX


                                        November 3rd 2021

Elizabeth G. Flores
Clerk of the Court
8th Court of Appeals
500 E. San Antonio, Rm. 1203
El Paso, Texas 79901


             Reference: Clerk’s Record
             Trial Court Case Number: 2019DCV3303
             Court of Appeals Number: 08-21-00057-CV



Dear Ms. Flores:

       This is to inform your office that a Clerk’s Record for the above noted case was
ordered to be delivered on June 11, 2021 but will not be delivered. This office needs
additional time to prepare the record. We respectfully request an extension until Friday,
November 12, 2021.
       Please feel free to contact me at 546-2021 ext. 3151 if you have any questions.


                                                              Sincerely yours,

                                                  NORMA FAVELA BARCELEAU,
                                                                District Clerk

                                                 By:___________________________
                                                    Stephanie V. Aguilar, Deputy